OPINION — AG — YOU REQUEST AN OPINION AS TO WHETHER THE PERIOD OF CORPORATE EXISTENCE OF A CORPORATION, WHICH WAS ORIGINALLY INCORPORATED IN OKLAHOMA ON JULY 17, 1900, CAN NOT BE EXTENDED BY FILING AMENDED ARTICLES OF INCORPORATION OR ARTICLES OF REVIVAL OR ARTICLES OF EXTENSION MORE THAN ONE YEAR AFTER THE EXPIRATION OF THE LAST EXTENSION OF THE CORPORATION'S PERIOD OF CORPORATE EXISTENCE.? — NEGATIVE CITE: OPINION NO. DECEMBER 19, 1961, ARTICLE V, SECTION 54, OPINION NO. DECEMBER 28, 1928, OPINION NO. APRIL 10, 1037, OPINION NO. DECEMBER 19, 1961 (FRED HANSEN)